Name: Commission Regulation (EEC) No 1662/87 of 15 June 1987 amending Regulations (EEC) No 1183/86 and (EEC) No 1184/86 on detailed rules for the system for controlling certain products in the oils and fats sector in Spain and Portugal respectively
 Type: Regulation
 Subject Matter: prices;  Europe;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 155/6 Official Journal of the European Communities 16. 6. 87 COMMISSION REGULATION (EEC) No 1662/87 of 15 June 1987 amending Regulations (EEC) No 1183/86 and (EEC) No 1184/86 on detailed rules for the system for controlling certain products in the oils and fats sector in Spain and Portugal respectively THE COMMISSION OF THE EUROPEAN COMMUNITIES, last amended by Regulation (EEC) No 698/87 Q, and Commission Regulation (EEC) No 11 84/86 (8), as last amended by Regulation (EEC) No 565/87 (9), Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), and in particular Article 1 6 thereof, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal (2), and in particular Article 14 thereof, Article 1 The following paragraph is hereby inserted as paragraph la in Article 13 of Regulation (EEC) No 1183/86 and in Article 10 of Regulation (EEC) No 1184/86 : ' la. If the seeds have already been identified with a view to obtaining the aid provided for in Article 27 of Council Regulation No 136/66/EEC ('), the interested party may apply for the compensatory aid on condi ­ tion that the export of a quantity of oil corresponding to that which may be obtained from the seeds has been authorized by the issue of the export document. The aid to be paid, after a check has been carried out to ensure that the conditions laid down in paragraph 2 are fulfilled, shall be equal to the compensatory aid minus the aid provided for in Article 27 of Regulation No 136/66/EEC, for which the interested party is eligible. The amount of compensatory aid to be taken into account shall be that in force on the day of appli ­ cation and applicable on the day of export. The quan ­ tity of seeds to be taken into account for the calcu ­ laton of those two aids shall be that obtained on the basis of the oil yields laid down in Annex II hereto. Whereas Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 provide that compensatory aid is to be granted only if the forward esti ­ mate shows a positive balance for certain oilseeds ; whereas for the granting of that aid the operators must identify the seeds in accordance with the detailed rules laid down in Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oil seeds (3), as last amended by Regulation (EEC) No 532/87 (4) ; whereas, owing to the quarterly revision of that estimate, the posi ­ tive balance may arise during the calendar year ; whereas the conditions for granting the compensatory aid to the operators who have already identified the seeds to obtain the aid provided for in Article 27 of Council Regulation No 135/66/EEC (*) should be specified by way of an adap ­ tion to Commission Regulation (EEC) No 11 83/86 (% as (') OJ No 172, 30 . 9 . 1966, p. 3025/66.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(') OJ No L 53, 1 . 3 . 1986, p. 47. (2) OJ No L 53, 1 . 3 . 1986, p. 51 . (3) OJ No L 266, 28 . 9 . 1983, p. 1 . 0 OJ No L 54, 24. 2. 1987, p. 8 . 0 OJ No 172, 30. 9 . 1966, p. 3025/66. Is) OJ No L 107, 24. 4. 1986, p. 17. 0 OJ No L 68 , 12. 3 . 1986, p . 18 . ( «) OJ No L 107, 24. 4. 1986, p. 23. 0 OJ No L 57, 26. 2. 1987, p. 16 . 16. 6. 87 Official Journal of the European Communities No L 155/7 This Regulation shall be binding in its entirety *nd directly applicable in all Member States. Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President